Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 1 of 17 PageID #: 936




    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                        C.A.2019-CV-5

    BANK OF AMERICA, N.A.
    FAY SERVICING, LLC
    WILMINGTON TRUST NATIONAL ASSOCIATION
    SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 ,ALIAS


                             MEMORANDUM OF LAW

          This Court has allowed Plaintiff to file a Supplemental Memorandum

    of Law in view of the Rhode Island Supreme Court case of Woel v.

    Christiana Trust,228 A. 3rd 339 (R.I., 2020), which was decided June 2,

    2020. Woel extensively discusses Rhode Island contract and foreclosure law

    and specifically holds that strict compliance without a demonstration of

    prejudice applies to any mortgage foreclosure cases.

    WOEL RELIED ON EXISTING CONTRACT LAW

          In Woel, the Supreme Court noted that there is a distinction between

    cure a default and reinstate after acceleration. The Plaintiff’s note specified

    that the default letter could only incorporate the amount due for principal

    and interest up to the cure date certain specified in the default letter.

    However this language was not complied with because the December 15,

    2017 purported default letter also included charges for escrow and fees and
                                            1
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 2 of 17 PageID #: 937




    costs which were not authorized by the Note. The other charges are more

    appropriately included in an acceleration notice, not a default notice.


          Woel’s mandate of strict compliance requires that all aspects of the

    notices mailed to the Plaintiff must strictly comply with the terms of the

    mortgage and cannot be deceptive:


    As a matter of contract law, strict compliance with the requirements contained
    in paragraph 22 is a condition precedent to acceleration and a valid foreclosure
    sale.

          Woel indicated that strict compliance with all aspects of the mortgage

    was required, which includes an accurate amount of default. In Woel at page

    11, the Court indicated its concern that the homeowner not be misled by the

    mortgagee:


          Because mortgagees in Rhode Island may accelerate the mortgage and
    conduct a foreclosure sale without immediate judicial oversight, a strict
    compliance standard concerning the notice requirements prevents
    mortgagees from accelerating and foreclosing without first providing a
    notice of default that adequately informs the mortgagor of his or her rights
    under the mortgage contract. Strict compliance with paragraph 22 is
    essential to ensuring that mortgagors are fully informed of their rights and
    will not be misled by a default notice provided by a mortgagee.

    The Plaintiffs in this case were misled as to the amount of the obligation and

    as a result this purported default letter was defective. Woel distinguished

    between cure and reinstate:


                                           2
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 3 of 17 PageID #: 938




    The language in paragraphs 19 and 22 illustrates the distinction between
    curing the default after acceleration and reinstating the mortgage after
    acceleration. Paragraph 22 explains that "the right to cure" is the mortgagor's
    right to pay the pre-acceleration default amount owed and thus be protected
    from acceleration. If the mortgagor fails to cure, then the mortgagee may
    accelerate the note, with the entire amount of the note immediately due and
    owing-not just the pre-acceleration default amount. The mortgagor may
    reinstate the mortgage-which would return the mortgage to its pre-
    acceleration status with monthly payments-by satisfying the four conditions
    set out in paragraph 19. Under paragraph 19, to reinstate the mortgage after
    acceleration, the mortgagor must: (1) cure the default; (2) cure any default of
    any other covenant or agreement in the mortgage; (3) pay any expenses
    incurred in enforcing the security instrument, including, for example,
    reasonable attorneys' fees and property inspection and valuation fees
    ; and (4) take any action as reasonably required by the mortgagee to protect
    its interest in the mortgage.

    Thus in Woel, the Court noted that expenses charged to the mortgage loan

    account are not the proper subject of a Default Notice, pursuant to paragraph

    22. Only the principal and interest due on the note are appropriate subjects of

    a default notice. Other fees and expenses are the subject of an acceleration

    notice.


              The Supreme Court in Woel recognized this established provision of


    mortgage law by noting the difference between cure the default and reinstate

    after acceleration. The mortgage is the security instrument, which provides

    collateral for a note. However the obligation arises from the Note, not the

    mortgage and the Note specifically requires that after acceleration, the

    mortgagor has an additional thirty days prior to invoking any remedy under

                                           3
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 4 of 17 PageID #: 939




    the Security Instrument, which these defendants claim was the exercise of

    the statutory power of sale. The Court made it clear that acceleration had to

    be followed by a demand for all sums secured by the Security Instrument,

    the Court stated:


    Paragraph 22 of the mortgage contract clearly and unambiguously required
    that, "prior to acceleration[, ]" the mortgagee must provide notice of default
    to the mortgagor and include certain information within that notice, including
    informing the mortgagor of "the right to reinstate after acceleration[.]" As a
    matter of contract law, strict compliance with the requirements contained in
    paragraph 22 is a condition precedent to acceleration and a valid foreclosure
    sale.
    What is more, strict compliance with the notice requirements in a mortgage is
    especially important given that Rhode Island is a nonjudicial foreclosure state.
    Because mortgagees in Rhode Island may accelerate the mortgage and
    conduct a foreclosure sale without immediate judicial oversight, a strict
    compliance standard concerning the notice requirements prevents mortgagees
    from accelerating and foreclosing without first providing a notice of default
    that adequately informs the mortgagor of his or her rights under the mortgage
    contract. Strict compliance with paragraph 22 is essential to ensuring that
    mortgagors are fully informed of their rights and will not be misled by a
    default notice provided by a mortgagee.[11]

           Thus in addition to the requirements to cure the arrearage, before

    Defendants could send a Notice of Sale on behalf of the mortgagee, the

    Supreme Court has held that strict compliance with the mortgage and the

    note required the following:




                                           4
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 5 of 17 PageID #: 940




       1. A default letter with a specific amount of principal and interest due

          along with a certain date to cure and other specific language in the

          mortgage which was not deceptive.

       2. A notice accelerating the mortgage loan, pursuant to paragraph 10 of

          the note providing the borrower thirty days from the date the notice is

          given pursuant to paragraph 15 of the mortgage to pay all sums

          secured by the mortgage.

       3. This second thirty day period provided the borrower the opportunity

          not to cure the default of principal and interest which the default letter

          was limited to cure, but the other components of the sums secured by

          the mortgage.

       4. Only after this acceleration notice was mailed and thirty days had

          passed could the note holder exercise the statutory power of sale.


       The Supreme Court in Woel clearly recognized these numerous steps

       prior to mailing a Notice of Sale or any other action permitted by the

       mortgage, when it stated:




                                           5
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 6 of 17 PageID #: 941




           ANALYSIS OF NOTE AND MORTGAGE WHICH ARE
           REQUIRED TO BE READ TOGETHER PURSUANT TO
           ESTABLISHED PROVISIONS OF RHODE ISLAND LAW


          State law clearly holds that any ambiguities in a contract are to be

    interpreted against the party which addressed the contract. The mortgagee

    and note owner prepared this document and it is to be construed against the

    maker under Rhode Island law. Thus any ambiguities are to be construed

    against it, not the mortgagors. Rhode Island law is quite specific that when a

    note and mortgage are executed at the same time they had to be read

    together as integrated documents as stated in Rhode Island DEPCO v.

    Coffey & Martinelli et al 821 A.2d 222 (R.I., 2003):

    We also have held, in Rotelli v. Cantanzaro, 686 A.2d 91, 94 (R.I.1996), that
    instruments executed in the course of a single transaction at the same time
    and to accomplish the same purpose should be read and construed together.

     In Rotelli, the Supreme Court stated:


      It has long been a general rule in this jurisdiction that instruments executed
    "at the same time, for the same purpose and in the course of the same
    transaction * * * are to be considered as one instrument and are to be read
    and construed together."[1] Old Kentucky Distributing Corp. v. Morin, 50
    R.I. 163, 165, 146 A. 403, 404 (1929); see also Maderios v. Savino, 418
    A.2d 839, 842 (R.I.1980) (promissory notes executed as part of single
    transaction construed together to determine the mutual rights and obligations
    of the parties)




                                             6
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 7 of 17 PageID #: 942




    Thus not only the mortgage must be reviewed to determine strict

    compliance, but also the provisions of the promissory note, since it was

    executed at the same time as the mortgage.

    THE PROMISSORY NOTE READ TOGETHER WITH THE
    MORTGAGE REQUIRES THAT THE DEFAULT LETTER CAN
    ONLY CONTAIN A DEMAND FOR PAST DUE PAYMENTS OF
    PRINCIPAL AND INTEREST

          The terms of the promissory note clearly limited a default notice to

    past due payments of principal and interest. The note references the

    obligation to pay monthly payments. The note references periodic payments.

    Paragraph 6 (C) of the note specifically states the rights of the note holder to

    demand payment of past due principal and interest:


    If I am in default, the Note Holder may send me a written notice telling me
    that if I do not pay the overdue amount by a certain date, the Note Holder
    may require me to pay immediately the full amount of Principal which has
    not been paid and all the interest that I owe on that amount. That date must
    be at least 30 days after the date on which the notice is mailed to me or
    delivered by other means.

    Paragraph 3 of the note specifically limited the definition of monthly

    payments to principal and interest. The remainder of the note contains no

    language whatsoever as to escrow. Paragraph 6(B) also specifically defines

    Default as “If I do not pay the full amount of each monthly payment on the

    date it is due, I will be in default.” The note thus defines the default



                                            7
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 8 of 17 PageID #: 943




    obligation to past due payments of principal and interest. Nowhere in the

    note does the term “monthly payment” include any other obligation.


    Paragraph 3(A) further defines monthly payments as:

           I will pay principal and interest by making a payment every month”

    There is no other definition of monthly payment in either the note or the

    mortgage, which includes within that definition as anything other than past

    due payments of principal and interest This definition created by the note

    and not the mortgage created the distinction in Woel. The Court held that to

    cure a default after acceleration was not synonymous with reinstatement

    after acceleration because the latter included more than mere repayment of

    past due principal and interest:

    In this case, the default notice failed to inform plaintiff of the right to reinstate
    the mortgage after acceleration. Paragraph 22 provides that the default notice
    "shall" inform plaintiff "of the right to reinstate after acceleration[.]"
    (Emphasis added.) The default notice in this case, however, provided: "You
    have the right to cure the default after acceleration[.]" (Emphasis added.)
    These terms are not synonyms; yet a fair reading of the default notice suggests
    that, if plaintiff cured the default after acceleration, the mortgage would be
    reinstated. This is misleading, inaccurate, and, at best, incomplete.


    The Supreme Court recognized the significant difference between curing a

    default and reinstating after acceleration. It noted that reinstating after

    acceleration involved more obligations than were contained in the curing of

    the default as defined in the note. The Court in Woel recognized the public

                                             8
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 9 of 17 PageID #: 944




    policy concerns and the contractual obligations to preclude the borrower

    from being misled by a deceptive reference to cure a default after

    acceleration by stating:

    The language in paragraphs 19 and 22 illustrates the distinction between
    curing the default after acceleration and reinstating the mortgage after
    acceleration. Paragraph 22 explains that "the right to cure" is the
    mortgagor's right to pay the pre-acceleration default amount owed and
    thus be protected from acceleration. Woel pp. 346-7. (emphasis added).

          The Court specified the distinction by looking at the requirements of

    Paragraph 19 to reinstate:


    If the mortgagor fails to cure, then the mortgagee may accelerate the note,
    with the entire amount of the note immediately due and owing—not just the
    pre-acceleration default amount. The mortgagor may reinstate the
    mortgage—which would return the mortgage to its pre-acceleration status
    with monthly payments—by satisfying the four conditions set out in
    paragraph 19. Under paragraph 19, to reinstate the mortgage after
    acceleration, the mortgagor must: (1) cure the default; (2) cure any default of
    any other covenant or agreement in the mortgage; (3) pay any expenses
    incurred in enforcing the security instrument, including, for example,
    reasonable attorneys' fees and property inspection and valuation fees; and (4)
    take any action as reasonably required by the mortgagee to protect its
    interest in the mortgage.

          Fay did not comply with the terms of the integrated note and

    mortgage, by including obligations for taxes and insurance in the December

    15, 2017 letter, which with the payment of principal and interest computed

    at $1855.50 per month for the months of August 1, 2017 through December

    1, 2017. However the note provided that the monthly payment due for the


                                          9
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 10 of 17 PageID #: 945




     principal and interest payment was $1488.17. This letter also made a

     demand not permitted by the note and mortgage, which demanded corporate

     advances of $67.50. It also demanded that additional monthly payments,

     late charges and other charges incurred after the date of the letter also had to

     be paid in order to bring the loan current. This letter deceptively told the

     Plaintiff to call Fay at a particular number, to get the exact amount of the

     fees, charges and other payments not appropriately in a default letter

     contrary to the terms of the note and the mortgage.


           Fay also referenced the September 14, 2017 Bank of America letter

     which stated that the Plaintiff owed three monthly payments for July, August

     and September of 2017 of $1488.11 plus three monthly payments of escrow

     in the amount of $367.39 plus prior unpaid late charges of $138.15 along

     with total other charges and fees of $30.00. Thus this default letter included

     items not permitted by the note and mortgage as strictly construed. It also

     did not specify a specific date to cure, but instead contrary to paragraph

     22(b) of the mortgage demanded a cure on or before October 24, 2017. This

     was not an unequivocal specific date as required by paragraph 22(B) of the

     mortgage. Thus this letter was defective in addition to being superceded by

     December 15, 2017 Fay letter.



                                            10
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 11 of 17 PageID #: 946




     AN IMPROPER APPLICATION OF PLAINTIFF’S PAYMENTS TO
     LATE FEES IN VIOLATION OF THE TERMS OF THE
     MORTGAGE AND AS A RESULT THE FAY DEFAULT
     STATEMENT WAS NOT ACCURATE AND DIS NOT STRICTLY
     COMPLY WITH THE TERMS OF THE MORTGAGE

           The Bank of America default letter improperly demanded late charges

     of $138.15 in order to cure the default. However these charges were not

     included in the Fay letter. Instead Fay received a payment from Plaintiff

     which should have been used for the August 1, 2017 payment. Instead Fay

     applied $1797.45 to suspense and reduced the $138.15 late fee to $0.00 and

     increased the $30.00 charge to $$67.50. This application of payments was

     contrary to the terms of paragraph 2 of the mortgage which states:


            Thus Fay used payments from Plaintiff to improperly pay the $138.15

     late charge and applied the balance of Plaintiff’s payment for August 1, 2017

     to suspense. This improper payment of late charges was done contrary to the

     terms of paragraph 3 of the mortgage, which provides that late charges can

     only be paid after all past due payments of principal, interest and escrow

     have been made. Fees and charges can only be paid after late charges. Thus

     the Fay default letter, by its inaccuracy did not strictly comply with the

     terms of the mortgage and was defective.




                                           11
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 12 of 17 PageID #: 947




           WOEL EMPHAZIED PARAGRAPH 19 OF THE MORTGAGE


           In Woel, the Court recognized that the note and mortgage make it

     clear that fees, expenses and escrow are not components of the default notice

     and that Paragraph 19 allows those items to be recouped if the borrower does

     not cure the default and seeks to reinstate after acceleration. The Court in

     Woel interpreted it this way stating that the original Motion Justice had

     denied an earlier motion by determining:


     that the "right to reinstate after acceleration" is not equivalent to the "right to
     cure the default after acceleration," because curing the default is only one of
     multiple steps that must be taken to reinstate after acceleration.

     Those additional steps necessary to reinstate after acceleration pursuant to

     Paragraph 19 were:


     Under subParagraph (2) a borrower must after acceleration “ cure any

     default of any other covenant or agreement in the mortgage”. What were

     those covenants or agreement in the mortgage? The mortgage specifically

     requires payment of escrow on the date that periodic payments are due.

     These obligations are due after acceleration, under paragraph 19, not to cure

     the default. These included fees, which Defendants erroneously included in

     the default notice.



                                             12
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 13 of 17 PageID #: 948




     Under subparagraph (3) the borrower had to “pay any expenses incurred in

     enforcing the security instrument, including, for example, reasonable

     attorneys' fees and property inspection and valuation fees. These charges

     were also referenced in paragraph 6(E) of the Note, which states:


     If the Note Holder has required me to pay immediately in full as described
     above, the Note Holder will have the right to be paid back by me for all of
     its costs and expenses in enforcing this Note to the extent not prohibited by
     applicable law. Those expenses include for example reasonable attorneys’
     fees.

     Under subparagraph (4) the borrower had to “take any action as reasonably

     required by the mortgagee to protect its interest in the mortgage.” These

     would include paying any obligations which came ahead of the mortgage

     such as housing code violations or any liens which could obtain priority to

     the mortgage.


           Since this is a diversity case, Rhode Island law must govern the

     analysis, not any Federal law. Before Fay could send a Notice of Sale on

     behalf of the mortgagee, Woel made it clear that strict compliance with the

     mortgage and the note required a particular procedure. Plaintiff had to be

     provided a default letter in strict compliance with the note and mortgage

     which was not deceptive and included an accurate statement of the amount

     due for principal and interest providing her an opportunity to cure on a


                                           13
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 14 of 17 PageID #: 949




     particularly specified date. If she did not cure, Paragraph 10 of the Note

     required the mortgagee or servicer acting on its behalf to send a notice

     accelerating the mortgage note, providing them thirty days from the date

     the notice was given pursuant to paragraph 15 of the mortgage to reinstate,

     which included all sums secured by the mortgage, not just the past amount

     due for principal and interest. The note provided that if she did not reinstate

     the note after receipt of an accurate Notice of Acceleration detailing the

     included the amount needed to reinstate, including the amount to cure the

     default, all subsequent payments and all other sums secured by the

     mortgage, including reasonable fees and expenses as specified in paragraph

     19 of the mortgage, the mortgagee could then either exercise the statutory

     power of sale or seek other relief under the Security Instrument, without

     further demand.


     RHODE ISLAND LAW UNDER WOEL STATES THAT
     ACCELERATION OF THE NOTE IS A CONDITION PRECEDENT
     TO EXERCISE OF THE STATUTORY POWER OF SALE

           The Summary Judgement Motion of Defendants, did not address the

     failure of Fay and Wilmington to comply with the note and mortgage, which

     required acceleration before exercising the statutory power of sale. The April

     26, 2020 affidavit of Stephanie Cejas erroneously stated that Exhibit E, the

     December 15, 2017 letter, was an acceleration letter. A review of this letter

                                            14
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 15 of 17 PageID #: 950




     clearly establishes that it is not an acceleration letter and nowhere in this

     record is there any indication of the amount of the accelerated loan.

     Defendants have not denied that an acceleration notice was not mailed, which

     Plaintiff raised as a defect in the foreclosure process. They did not provide an

     acceleration notice, but instead cited the case of Viera v. Bank of New York

     Mellon, CA. No 17-cv-523 for the proposition that no secondary notice of

     acceleration is required to foreclose. However the Rhode Island Supreme

     Court in Woel emphasized that a separate notice of acceleration, as to which

     the Plaintiff has thirty days to reinstate under the terms of the note and

     paragraph 19 of the mortgage, is required in order to exercise the statutory

     power of sale under Rhode Island law. Since the Court in diversity must

     follow Rhode Island law, Woel supports the Plaintiff’s position on this issue

     and made it clear of the procedural requirement of an acceleration notice

     before any notice of sale:

     As a matter of contract law, strict compliance with the requirements contained
     in paragraph 22 is a condition precedent to acceleration and a valid foreclosure
     sale.

           Fay, by not mailing a default notice, also ignored the provisions of

     paragraph 10 of the note which stated:


           If Lender exercises the option to require immediate payment in full,
     Lender shall give Borrower notice of acceleration. The notice shall
     provide a period of not less than 30 days from the date the notice is given in

                                           15
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 16 of 17 PageID #: 951




     accordance with Section 15 within which Borrower must pay all sums
     secured by this Security Instrument. If Borrower fails to pay these sums
     prior to the expiration of this period, Lender may invoke any remedies
     permitted by this Security Instrument without further notice or demand on
     Borrower.

           In Viera, referenced by Defendants, the Court applied the “without

     further notice or demand” language was applied to post default notices and

     not post acceleration notices contrary to the terms of the note and contrary to

     the holding of the Rhode Island Supreme Court in Woel. This analysis states

     the logical order of the default and acceleration process set forth in the note

     an the mortgage. The note defines monthly payments as principal and

     interest. Failure to pay these after a default letter requires an acceleration

     letter to be sent in order to accelerate the loan and subsequently to exercise

     the statutory power of sale. The Note and Mortgage do not provide for

     automatic acceleration following the failure to cure past due principal and

     interest. Strict compliance with Paragraph 22 requires a notice which

     informs the borrower that failure to cure the default may result in

     acceleration and sale. This warning is designed to advise the borrower that if

     he or she does not cure the default of monthly payments of principal and

     interest under the terms of the note.


           For these reasons, this Court is respectfully respected to review this

     case in view of Woel, which was not available when the briefing originally

                                             16
Case 1:19-cv-00005-MSM-PAS Document 64 Filed 09/09/20 Page 17 of 17 PageID #: 952




     occurred. The issue of a lack of an acceleration notice mailed to the Plaintff

     alone precludes Summary Judgment. In addition, the defective default notice

     under Woel and established contract law did not strictly comply with the

     terms of the mortgage. Thus Summary Judgement should be denied.



                                                   DOLORES CEPEDA
                                                   By her attorney,


     September 9, 2020                             /s/ John B. Ennis
                                                   JOHN B. ENNIS, ESQ. #2135
                                                   1200 Reservoir Avenue
                                                   Cranston, Rhode Island 02920
                                                   (401) 943-9230
                                                   Jbelaw75@gmail.com


                         Certificate of Service



     I hereby certify that I emailed a copy of this Motion to Patrick T. Uiterwyk
     on September 9, 2020 and by electronic filing.

     /s/ John B. Ennis




                                           17
